          Case 18-36106 Document 3 Filed in TXSB on 11/02/18 Page 1 of 12



                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

IN RE:                                         §
                                               §
LBU FRANCHISES CORPORATION,                    §    Case No. 18-36106
                                               §          Chapter 11
DEBTOR-IN-POSESSION.                           §


         DEBTOR’S EMERGENCY MOTION FOR USE OF CASH COLLATERAL

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE WITHIN 21 DAYS OF THE
DATE THIS WAS SERVED ON YOU. YOUR RESPONSE MUST STATE WHY THE
MOTION SHOULD NOT BE GRANTED. IF YOU DO NOT FILE A TIMELY
RESPONSE, THE RELIEF MAY BE GRANTED WITHOUT FURTHER NOTICE TO
YOU. IF YOU OPPOSE THE MOTION AND HAVE NOT REACHED AN AGREEMENT,
YOU MUST ATTEND THE HEARING. UNLESS THE PARTIES AGREE OTHERWISE,
THE COURT MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE
THE MOTION AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEY.

EMERGENCY RELIEF HAS BEEN REQUESTED. IF THE COURT CONSIDERS THE
MOTION ON AN EMERGENCY BASIS, THEN YOU WILL HAVE LESS THAN 21 DAYS
TO ANSWER. IF YOU OBJECT TO THE REQUESTED RELIEF OR IF YOU BELIEVE
THAT THE EMERGENCY CONSIDERATION IS NOT WARRANTED, YOU SHOULD
FILE AN IMMEDIATE RESPONSE.

DEBTOR REQUESTS THE COURT HEAR THE MOTION ON NOVEMBER 5, 2018 OR
AS SOON AS PRACTICALLY POSSIBLE.


TO THE HONORABLE UNITED STATES BANKRUPTCY COURT:

         COMES NOW, LBU Franchises Corporation (“Debtor”), with its Emergency Motion for

Use of Cash Collateral (“Motion”), pursuant to 11 U.S.C. §§ 361(2) and 363(c)(2), and in support

thereof would respectfully show unto this Court as follows:
         Case 18-36106 Document 3 Filed in TXSB on 11/02/18 Page 2 of 12



                             BASIS FOR EMERGENCY CONSIDERATION

        1.      Debtor respectfully requests the Court consider this Motion on an emergency basis

pursuant to Federal Rule of Bankruptcy Procedure 4001(b)(2). Debtor believes that an orderly

transition into bankruptcy is crucial to the viability its operations and any delay in obtaining the

use of cash collateral would leave Debtor unable to meet important obligations to employees and

vendors. If Debtor does not meet those obligations, it could be forced to close, which would cause

likely foreclose its ability to reorganize and pay its creditors.

                                               PARTIES

        2.      Debtor may be served through its President, David Bekker.

        3.      There are six creditors that claim liens on Debtor’s assets by UCC-1 Financing

Statements. One of the financing statements was filed by Corporation Service Company, as

representative for an undisclosed party. Below is a list of all parties that have filed UCC-1

Financing Statements and those that Debtor believes may have filed UCC-1 Financing Statements.

                a. Known Lienholders

                        i. Internal Revenue Service (“IRS”), which may be served at P.O. Box

                            7346, Philadelphia, Pennsylvania 19101.

                       ii. Ace Funding Source LLC (“Ace”), which may be served through its

                            registered agent Registered Agents, Inc., at 90 State Street, Suite 700,

                            Office 40, Albany, New York 12207, with a copy to its President at 366

                            North Broadway, Jericho, New York 11753.

                       iii. Acme Company (believed to be Mantis Funding, LLC (“Mantis”)),

                            which can be served through its registered agent Business Filings

                            Incorporated at 187 Wolf Road, Suite 101, Albany, New York 12205
 Case 18-36106 Document 3 Filed in TXSB on 11/02/18 Page 3 of 12



               with a copy to its President at 64 Beaver Street Suite #344, New York,

               New York 10004.

           iv. Mr. Advance LLC (“Advance”), which may be served by mailing a copy

               to its President at 35-12 19th Avenue, 3W, Astoria, New York 11105

               and 31-10 37th Avenue, #202, Long Island City, New York 11101.

           v. CFG Merchant Solutions LLC (“CFG”), which may be served through

               its registered agent Corporation Service Company at 80 State Street,

               Albany, New York 12207, with a copy to its President at 2017 Route 17

               North, Suite 805, Rutherford, New Jersey 07070.

     b. Other Potential Lienholders

            i. Midnight Capital LLC (“Midnight”), which may be served through its

               registered agent USA Corp NY LLC at 325 Division Avenue, Suite 201,

               Brooklyn, New York 11211, with a copy to its President at 128 32nd

               Street, Brooklyn, New York 11232.

           ii. Yellowstone Capital LLC (“Yellowstone”), which may be served

               through its registered agent Business Filings Incorporated at 187 Wolf

               Road, Suite 101, Albany, New York 12205, with a copy to its President

               at One Evertrust Plaza, Suite 1401, Jersey City, New Jersey 07302.

           iii. Yes Capital Group (“Yes”), which may be served through its registered

               agent The Limited Liability Company, 1233 48th Street, Brooklyn, New

               York 11219.

                        JURISDICTION AND VENUE

4.   The Court has jurisdiction pursuant to 28 U.S.C. § 1334, venue is appropriate
         Case 18-36106 Document 3 Filed in TXSB on 11/02/18 Page 4 of 12



pursuant to 28 U.S.C. § 1408, and this is a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(M).

                                             NOTICE

        5.     Adequate notice of the Motion has been given to prevent immediate and irreparable

harm consistent with Federal Rule of Bankruptcy Procedure 4001(b) and Local Bankruptcy Rule

4002-1(i).

                                              FACTS

        6.     Debtor was formed in the late 1980’s. Debtor is in good standing with the Secretary

of the State of Texas.

        7.     Debtor is in the business of selling lightbulbs to primarily retail customers.

        8.     On November 2, 2018, Debtor filed a voluntary Chapter 11 petition to protect its

business as an ongoing concern. No Trustee has been appointed and the Debtor is operating as a

Debtor-in-Possession.

                                      PRE-PETITION LIENS

        9.     Debtor has engaged in numerous merchant agreements with each the parties listed

in paragraph 3, excluding the IRS.

        10.    In each of these merchant agreements, Debtor agreed to sell its future receivables

to the purported lienholders. As part of the sale, Debtor granted each of the lienholders security

interests.

        11.    A summary of the lienholders and their collateral is shown below:
              Case 18-36106 Document 3 Filed in TXSB on 11/02/18 Page 5 of 12



    Name             Price         Purchased Owed1                Collateral         Date Sold   UCC

                                                                                                 Recorded2

    Ace              $64,000       $95,936        $47,217         Accounts,      6/27/18         7/13/18
                                                                  Chattel Paper,
    (Ex. C)                                                       Documents,
                                                                  Equipment,
                                                                  General
                                                                  Intangibles,
                                                                  Instruments,
                                                                  Inventory
    Mantis           Unknown Unknown              $624            Unknown        Unknown         7/26/18

    Advance          $12.000       $17,880        ≈$5,000         Accounts,      6/27/18         9/28/18
                                                                  Chattel Paper,
    (Ex. D)                                                       Documents,
                                                                  Equipment,
                                                                  General
                                                                  Intangibles,
                                                                  Instruments,
                                                                  Inventory
    CFG              $15,000       $22,485        $3,005.58       Accounts       7/13/18         7/19/18

    (Ex. E)

    Midnight         $52,623       $75,778        $35,519         Unknown            6/6/18      Unknown

    (Ex. F)

    Yellowstone $45,000            $65,655        $36,310         Accounts,      6/26/18         Unknown
                                                                  Chattel Paper,
    (Ex. G)                                                       Documents,
                                                                  Equipment,
                                                                  General
                                                                  Intangibles,
                                                                  Instruments,
                                                                  Inventory
    Yes              $124,000      $195,776       ≈$140,000       All Assets     9/13/18         Unknown
                                                                                 10/15/18
    (Ex. H)                                                                      10/19/18




1
    As claimed by creditor.
2
    Some of these UCC-1 filings may constitute voidable preferences under 11 U.S.C. § 547.
         Case 18-36106 Document 3 Filed in TXSB on 11/02/18 Page 6 of 12



       12.     Debtor believes the remaining lien arises from Debtor’s failure to pay 941 taxes

from the 4th quarter of 2016 through the 1st quarter of 2018. Debtor believes the IRS’ claim is

$101,497.52. Prior to filing, Debtor was negotiating a payment plan with the IRS.

                                        CASH COLLATERAL

       13.        Debtor requires the emergency use of cash collateral in the amount of $66,340 for

the next twenty (20) days to meet regular expenses needed to continue its business operations.

Most of these funds are for payroll and vendor payments. The anticipated income for this period

is $75,000. A copy of the anticipated budget for the next 20 days is attached as Exhibit “A” for

reference.

       14.     In addition, Debtor requires the use of cash collateral in the amount of $94,866

monthly. The anticipated monthly income is $110,000. A copy of the monthly budget is attached

as Exhibit “B” for reference.

       15.     Without the use of cash collateral, Debtor will be unable to retain or pay employees,

maintain its assets, pay payroll taxes, suppliers, overhead, and other expenses necessary for its

reorganization.

       16.     As adequate protection for the use of cash collateral, Debtor shall agree, with Court

approval, to grant replacement liens to all lienholders equal to those validly held pre-petition.

       17.     Additionally, Debtor shall make an adequate protection payment of $7,500 on the

1st of each month, with each party listed in paragraph 3 receiving a pro-rata share according to the

amount owed in paragraph 11. Each party’s proposed monthly distribution is listed in Exhibit “B”.

       18.     The adequate protection payment shall be applied to the amount owed the creditor.

Any payments made in excess of a creditor’s approved claim or to an unsecured party may be

subject to turnover in the future under 11 U.S.C. § 549(a)(2)(A).
        Case 18-36106 Document 3 Filed in TXSB on 11/02/18 Page 7 of 12



                                      PRAYER FOR RELIEF

       WHEREFORE, Debtor prays the Court conduct an Emergency Hearing on the Emergency

Motion to Use Cash Collateral, enter an Order for Emergency Use of the Cash Collateral for the

Period of November 2, 2018 through November 22, 2018, set a final hearing on the Motion, enter

an Order for Use of Cash Collateral after the hearing, and for such other and further relief, at law

and in equity, as the Court deems just.



Dated: November 2, 2018                       Respectfully submitted,

                                              The Gerger Law Firm, PLLC

                                              By: /s/ Alan S. Gerger
                                              Alan S. Gerger
                                              State Bar No. 07816350
                                              Federal ID No. 2646
                                              asgerger@gerglaw.com
                                              Broocks M. Wilson
                                              State Bar No. 24102655
                                              Federal ID No. 3125979
                                              mwilson@gerglaw.com
                                              2211 Norfolk Street, Suite 517
                                              Houston, Texas 77098
                                              Telephone: 713-300-1430
                                              Facsimile: 888-317-0281
                                              ATTORNEYS FOR DEBTOR


                                CERTIFICATE OF ACCURACY

       This is to certify that the information in this emergency motion is accurate.


                                              By: /s/ Alan S. Gerger
        Case 18-36106 Document 3 Filed in TXSB on 11/02/18 Page 8 of 12



                                  CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing was served upon those shown
below by the method indicated and upon the attached service list by United States first class mail
on November 2, 2018:

Office of the U.S. Trustee
515 Rusk Avenue, Ste. 3516
Houston, Texas 77002
Via ECF


Corporation Service Company, As Representative
P.O. Box 2576
Springfield, Illinois 62708
Via First Class Mail

Ace Funding Source LLC
c/o Registered Agents, Inc.
90 State Street, Suite 700, Office 40
Albany, New York 12207
Via First Class Mail

Ace Funding Source LLC
President
366 North Broadway
Jericho, New York 11753.
Via First Class Mail

Acme Company
64 Beaver Street Suite #344
New York, New York 10004
Via First Class Mail

Ace Fundings Source LLC
Henry Guttman
hg@acefunding.llc.com
Via E-mail

Mantis Funding, LLC
c/o Business Filings Incorporated
187 Wolf Road, Suite 101
Albany, New York 12205
Via First Class Mail

Mantis Funding, LLC
        Case 18-36106 Document 3 Filed in TXSB on 11/02/18 Page 9 of 12



President
64 Beaver Street Suite #344
New York, New York 10004.
Via First Class Mail

Mantis Funding, LLC
c/o Mitchell Shapiro, Esq.
mitch@mantisfunding.com
Via E-mail

Mr. Advance LLC
President
35-12 19th Avenue, 3W
Astoria, New York 11105
Via First Class Mail

Mr. Advance LLC
President
31-10 37th Avenue, #202
Long Island City, New York 11101
Via First Class Mail

Mr. Advance LLC
Michael Kay
michael@citicapitalllc.com
Via E-mail

CFG Merchant Solutions LLC
c/o Corporation Service Company
80 State Street
Albany, New York 12207
Via First Class Mail

CFG Merchant Solutions LLC
President
2017 Route 17 North, Suite 805
Rutherford, New Jersey 07070.
Via First Class Mail

CFG Merchant Solutions LLC
Naomi Garcia
ngarcia@cfgms.com

Midnight Capital, LLC
c/o USA Corp NY LLC
325 Division Avenue, Suite 201
       Case 18-36106 Document 3 Filed in TXSB on 11/02/18 Page 10 of 12



Brooklyn, New York 11211
Via First Class Mail

Midnight Capital, LLC
President
128 32nd Street
Brooklyn, New York 11232
Via First Class Mail

Midnight Capital, LLC
Galina Reznick
galina@atlasadvancedfunding.com
Via E-mail

Yellowstone Capital
c/o Business Filings Incorporated
187 Wolf Road, Suite 101
Albany, New York 12205
Via First Class Mail

Yellowstone Capital
President
One Evertrust Plaza, Suite 1401
Jersey City, New Jersey 07302
Via First Class Mail

Yellowstone Capital
Jim McNeil
jmcneil@yellowstonecapllc.com
Via E-mail

Yes Capital Group
c/o The Limited Liability Company
1233 48th Street
Brooklyn, New York 11219
Via First Class Mail

Internal Revenue Service
P.O. Box 7346
Philadelphia, Pennsylvania 19101
Via First Class Mail

Joe Lieberman, Esq.
joe@liebermanlegal.com
Via E-mail
Case 18-36106 Document 3 Filed in TXSB on 11/02/18 Page 11 of 12




                             By: /s/ Alan S. Gerger
                             Alan S. Gerger
 Debtor(s): LBU Franchises Corporation         Case No:                                   SOUTHERN DISTRICT OF TEXAS
                          Case 18-36106 Document
                                            Chapter: 311 Filed in TXSB on 11/02/18 Page 12 of 12   HOUSTON DIVISION


Ace Funding Source, LLC                     CNA                                  Satco
90 State Street, Suite 700                  3003 Washington Blvd.                2000 Valwood Pkwy
Office 40                                   Arlington, VA 22201                  Dallas, TX 75234
Albany, NY 12207


American Express                            CPI Advanced, Inc.                   Southland Hardware
200 Vesey Street                            14708 Central Ave                    1822 Westheimer Rd.
New York, NY 10285                          Chino, CA 91710                      Houston, TX 77098



American Lighting                           Fanlight Corporation                 Texas Comptroller
15810 Park Ten Place, Suite 380             2000 S. Grove Ave B.                 1919 N Loop W #640
Houston, TX 77084                           Ontario, CA 91761                    Houston, TX 77008



Aspen Brands                                Fulham Company Inc.                  TXU
1305 E Wakeham Ave                          12705 Van Ness Ave                   P.O. Box 650700
Santa Ana, CA 92705                         Hawthorne, CA 90250                  Dallas, TX 75265-0700



AT&T                                        Harris County Tax Office             UPS Freight
P.O. Box 10330                              1001 Preston St.                     1000 Semmes Avenue
Fort Wayne, IN 46851                        Houston, TX 77002                    P.O. Box 1216
                                                                                 Richmond, VA 23218-1216


BGW Properties                              House of Troy                        Yellowstone Capital, LLC
5100 San Felipe Street 381E                 902 Silver Ridge R.d                 30 Broad Street, Suite 1462
Houston, TX 77056                           Hyde Park, VT 05655                  New York, NY 10004



Broadstreet 1523 Corp.                      Internal Revenue Service         YES Capital Group
1523 E. 4th Str.                            Special Procedures Staff-Insolvency
                                                                             1233 48th Street
Brooklyn, NY 11230                          P.O. Box 7346                    Brooklyn, NY 11219
                                            Philadelphia, PA 19101-7346


CAL Lighting                                Midnight Advance, LLC
3625 E Philadelphia St                      1080 McDonald Avenue
Ontario, CA 91761                           Brooklyn, NY 11230



CFG Merchant Solutions, LLC                 Mr. Advance, LLC
180 Maiden Lane, Floor 15                   3110 37th Avenue, #202
New York, NY 10038                          Long Island City, NY 11101



City of Houston                             Sandstone Equity Partners
P.O. Box 1562                               140 Broadway, 46th Floor
Houston, TX 77251                           New York City, NY 10005
